Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14  and 17 have been canceled and claims 1-3, 8-10, and 15 have been amended. Currently, claims 1-13, 15-16, and 18-20 are under examination. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a hollow sleeve” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 has two periods with the newly added amendment and it appears there is an error in the last sentence added wherein “ and shank of the second wrench” should have been “the shank of the second wrench”  .  Appropriate correction is required.Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites an incorrect structural relationship between the first and second wrench which raises issues in regards unclear claim limitation whether applicant has enough support. Such as instead of  the first wrench reciting  the second wrench and there is not enough support for a hollow sleeve as an element separate from the L shaped tool (first wrench).
Claim 18 recites the limitation "the shaft of the first wrench" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a shaft of the first wrench therefore it is unclear which shaft applicant is referring to. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds, CA2572701A1.
Regarding claim 1,   Reynolds discloses a first wrench comprising a handle (a first wrench 10 having a handle ,  Fig 4), a shank portion and an opening extending through a longitudinal axis of the shank portion (Fig 4);

    PNG
    media_image1.png
    351
    623
    media_image1.png
    Greyscale
 and a second wrench having a handle and a shank portion (second wrench 26 with a handle portion and a shank extending up to end of element portion 26c, Fig 1), the shank of the second wrench extending through the opening of the first wrench such that a tip of the shank portion of the second wrench extends beyond the shank portion of the first wrench (Fig 4), wherein the shank of the second wrench extends beyond the opening of the first wrench. (Fig 4)
Regarding claim 2,  Reynolds discloses each and every limitation set forth in claim 1. Furthermore, Reynolds discloses the first wrench and the second wrench are independently rotatable, and the tip of the second wrench extends beyond the opening of the first wrench.  (Fig 4)
Regarding claim 3,  Reynolds discloses each and every limitation set forth in claim 2. Furthermore, Reynolds discloses the opening of the first wrench is larger than a cross section of the shank portion of the second wrench, and the cross section of the shank portion of the second wrench includes two dimensions, wherein an upper cross section dimension is larger than a cross section dimension of the tip.(Fig 4)
Regarding claim 4,  Reynolds discloses each and every limitation set forth in claim 1. Furthermore, Reynolds discloses the handle and the shank portion of the second wrench are provided in a “T” shape. (Fig 1)
Regarding claim 5, Reynolds discloses each and every limitation set forth in claim 4. Furthermore, Reynolds discloses the handle and the shank portion of the first wrench are provided in a “L” shape. (Fig 4)
Regarding claim 6,  Reynolds discloses each and every limitation set forth in claim 1. Furthermore, Reynolds discloses the shank portion of the first wrench has a cross sectional configuration structured to engage a first screw (cross section of portion 34 in engagement with cross section of element 12 engaging cross section of 16, Fig 1 ) and the shank portion of the second wrench has a cross sectional configuration structured to engage a second screw. (cross section of 26 engaging inner cross section 17a, Fig 1)
Regarding claim 7,  Reynolds discloses each and every limitation set forth in claim 6. Furthermore, Reynolds discloses  the cross sectional configuration of the shank portion of both the first wrench and the second wrench comprises a hexagonal shape. (Fig 1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-13 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds, CA2572701A1 in view of Shaw,  US1681881.
Regarding claim 8,  Reynolds discloses each and every limitation set forth in claim 1. Furthermore, Reynolds discloses  the tip of the shank of the second wrench extends beyond the opening (Fig 4), the opening is a hollow sleeve extending perpendicular to the handle of the first wrench (portion of the opening is defined by collar 38 as the hollow sleeve, Fig 1), and the handle of the first wrench includes an opening aligned with the hollow sleeve(the inner opening 12a of portion 12, Fig 1). 
However Reynolds does not disclose a stop mechanism on the shank portion of the second wrench is positionable to rest on the handle of the first wrench when the shank portion of the second wrench is inserted into the  opening.
Shaw teaches a tool for taking  the tappets and the like, comprising a first wrench (Fig 1) and a second wrench with a stop mechanism comprising of element 14 and spring 15 which rests on a handle of an L shaped tool. (Fig 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the  apparatus disclosed by Reynolds to have further incorporated a stop mechanism as taught by Shaw in order to control the movement of the shank of the T shaped tool. 
Regarding claim 9, Reynolds discloses  a “L” shaped tool comprising a hollow shank with an exterior cross sectional configuration structured to engage with a drive portion of a fastener(Element 10 having a hollow shank with an exterior cross sectional configuration 12 engaging a drive portion of element 14, Fig 1); a “T” shaped tool comprising a shank insertable through the hollow shank and having an exterior cross sectional configuration structured to engage with a drive portion of a second fastener (element 26 having a T shaped handle with a shank that extends through hollow shank with exterior engaging a second fastener with portion 16, Fig 1); wherein a tip of the “T” shaped tool extends beyond the hollow shank. (Fig 4)
However, Reynolds does not disclose a stop mechanism on the shank of the “T” shaped tool which is positionable to rest on the handle of the “L” shaped tool when the shank of the “T” shaped tool is inserted into the hollow shank portion.
Shaw teaches a tool for taking  the tappets and the like, comprising a first wrench (Fig 1) and a second wrench with a stop mechanism comprising of element 14 and spring 15 which rests on a handle of an L shaped tool. (Fig 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the  apparatus disclosed by Reynolds to have further incorporated a stop mechanism as taught by Shaw in order to control the movement of the shank of the T shaped tool. 
Regarding claim 10, Reynolds in view of Shaw discloses each and every limitation set forth in claim 9. Furthermore, Reynolds discloses the hollow shank and the shank are axially aligned, the hollow shank is a hollow sleeve extending perpendicular to the handle of the “L” shaped tool(portion of the opening is defined by collar 38 as the hollow sleeve, Fig 1), and the handle includes an opening aligned with the hollow sleeve(the inner opening 12a of portion 12, Fig 1).
Regarding claim 11, Reynolds in view of Shaw discloses each and every limitation set forth in claim 9. Furthermore, Reynolds discloses the “L” shaped tool and the “T” shaped tool are independently rotatable. (Figs 1 and 4)
Regarding claim 12, Reynolds in view of Shaw discloses each and every limitation set forth in claim 9. Furthermore, Reynolds discloses an interior cross section of the hollow shank is larger than the exterior cross sectional configuration of the “T” shaped tool.(Fig 4)
Regarding claim 13,  Reynolds in view of Shaw discloses each and every limitation set forth in claim 9. Furthermore, Reynolds discloses  the exterior cross sectional configuration of the shank portion of the “T” shaped tool comprises a hexagonal shape. (Fig 1) 
Regarding claim 15,  Reynolds discloses a first wrench comprising a handle with a hollow shank extending perpendicular to the handle (element 10 , Fig 4) , the opening being aligned with the hollow shank (Fig 1); a second wrench comprising a shank insertable through the opening and the hollow shank (element 26 , Fig 1), such that the hollow shank and the shank are axially and independently rotatable(Fig 1).
However, Reynolds does not discloses a stop mechanism on the shank of the second wrench is positionable to rest on the handle of the first wrench and configured to maintain the second wrench in a desired position such that a tip of the second wrench extends beyond the hollow shank and is visible when the first wrench is assembled to the second wrench. 
Shaw teaches a tool for taking  the tappets and the like, comprising a first wrench (Fig 1) and a second wrench with a stop mechanism comprising of element 14 and spring 15 which rests on a handle of an L shaped tool. (Fig 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the  apparatus disclosed by Reynolds to have further incorporated a stop mechanism as taught by Shaw in order to control the movement of the shank of the T shaped tool. 
Regarding claim 16,  Reynolds in view of Shaw discloses each and every limitation set forth in claim 15. Furthermore, Reynolds discloses  the interior cross section of the hollow shank is larger than an exterior cross sectional configuration of the shank. (Fig 1) 
Regarding claim 18, Reynolds in view of Shaw discloses each and every limitation set forth in claim 15. Furthermore, Reynolds discloses  the first wrench includes a ratchet mechanism structured to assist in the rotation of a shaft of the first wrench. (portion 24, Fig 4)
Regarding claim 19, Reynolds in view of Shaw discloses each and every limitation set forth in claim 9. Furthermore, Reynolds discloses  an exterior cross sectional configuration of the hollow shank and the shank comprises a hexagonal shape. (Fig 1)
Regarding claim 20,  Reynolds in view of Shaw discloses each and every limitation set forth in claim 9. Furthermore, Reynolds discloses  the first wrench is “L” shaped and the second wrench is “T” shaped. (Fig 1)
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant argues that Reynolds does not teach an opening that extends through a longitudinal axis of the shank portion of the wrench”. Examiner respectfully disagrees. A longitudinal axis has been interpreted as any axis along a tool member and clearly Reynolds in Figure 4 shows that a longitudinal axis an opening extending through a longitudinal axis of the shank portion as shown below. 

    PNG
    media_image2.png
    755
    1250
    media_image2.png
    Greyscale


Furthermore in regards applicant’s argument that “the reference number 14 of shaw is not a stop”, examiner respectfully disagrees. A stop has been given broadest reasonable interpretation and spring 15 and cap 14 reads on a stop due to the fact that the spring 15 exerting force on portion 14 limiting its movement. 
Therefore for the reasons above the rejection above is still valid. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723